Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pylord P. Doe, M.D., appeals the district court’s order granting Appellee’s motion to dismiss and dismissing Doe’s civil action on res judicata grounds and for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Doe v. United States, No. 8:14-cv-01441-TDC, 2015 WL 1461236 (D.Md. Mar. 27, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in *292the materials before this court and argument would not aid the decisional process.

AFFIRMED.